November 13, 2003

James M. Paul

100 Lucinda Drive

Babylon, NY 11702

Dear Jim:

I am writing to set forth the terms and conditions of your separation from
Chyron Corporation, and to completely and finally resolve any matters arising
out of your employment or termination thereof.

Your employment with the Company will be terminated effective November 7, 2003.
You will receive your regular salary, unused accrued vacation (maximum of 4
weeks) and unused accrued sick (maximum of 10 days). You hereby agree to return
any Company property in your possession, or under your control, including but
not limited to, any computers, cellular phones or Company credit cards. You
acknowledge that you are bound by the Non-Competition and Confidential
Information provisions of your Employment Agreement. You will be eligible to
continue medical coverage pursuant to COBRA. Information concerning this
coverage will be provided under separate cover.

In return and as consideration for the complete release of any and all claims as
set forth below, the Company will provide you with the following separation
package:



nine months of severance, $161,250 (less statutory deductions and withholding)
payable in one installment on December 31, 2003.

loyalty bonus equal to three months salary, $53,750 (less statutory deductions
and withholding) payable in one installment on December 31, 2003.

annual bonus, $13,875 (based on the 25% of 2003 bonus target that is based on
your individual performance objectives, rather than the balance that is based on
company financial objectives that will not be achieved and less statutory
deductions and withholding) payable in one installment on December 31, 2003.

deferred salary payment, $94,675.44 - payable in one installment on November 19,
2003.

payment of COBRA continuation coverage premiums for up to nine months, unless
you become eligible for other insurance coverage prior to the expiration of nine
months.

As consideration and inducement to grant you the separation package described
above, you unconditionally release the Company, its subsidiaries, partners,
affiliates, directors, officers, managers and employees from any claims,
complaints or grievances of any nature whatsoever arising out of or which are in
any way related to your employment with Chyron Corporation, your compensation
for services performed or the termination of your relationship with the Company
including, but not limited to, all claims of discrimination in employment
including, but not limited to, those arising under the Age Discrimination in
Employment Act, Americans with Disabilities Act, Title VII of the Civil Rights
Act of 1964, as Amended, the Employee Retirement Income Security Act of 1974,
the Fair Labor Standards Act, as amended, and all other federal, state and local
equal employment, fair employment, workers compensation, civil or human rights
laws, codes and ordinances, any claims based upon contract, written or oral,
express or implied, tort or wrongful discharge, any and all claims for
compensation, bonuses, incentive compensation, employee benefits of any type or
amounts in excess of those specified in this letter agreement, excluding any
claim to enforce your rights under this letter agreement.

You agree that the terms of this agreement and any fact concerning its
negotiation, execution or implementation shall remain confidential and shall not
be disclosed to third parties (except to (i) your attorney, (ii) accountant, tax
or other financial advisor, or (iii) your spouse), and that neither party shall
make any statement written or oral directly or indirectly which in any way
disparages, embarrasses or criticizes the other or with respect to the Company,
its subsidiaries, partners, affiliates, employees, officers or directors. You
further agree that you will not encourage, assist, and or participate in the
pursuit of any claims brought against the Company by any other individuals or
entity except in response to a lawfully issued subpoena.

In the event that any claim against the Company is made by you in violation of
the release herein, or in the event there is a breach of the confidentiality or
non-disparagement provisions set forth immediately above, the payments provided
to you pursuant to this agreement will be returned to the Company. The Company
will also be entitled to injunctive relief with respect to these provisions.

By signing and returning this letter agreement, you acknowledge that you:

a) have carefully read and fully understand the terms of this letter agreement
and have been given a reasonable period of time to consider it;

b) are entering into this letter agreement voluntarily and knowing that you may
be releasing claims that you have or believe you may have against the company;

c) have hereby been advised by this letter that you have the right to consult
with counsel of your choosing prior to signing this letter agreement;

d) are giving this release of claims in return for consideration to which you
otherwise would not have been entitled.

This letter agreement sets forth the entire agreement between the Company and
you regarding your separation from the Company and supersedes and replaces any
prior written or oral understandings which may have existed. No representative
of the Company has the authority to verbally excuse, amend or modify any portion
of this letter agreement. If any provision of this letter agreement or the
release contained herein is determined to be invalid or unenforceable, the
remainder of the letter agreement or release other than such provision will not
be affected and will remain in full force and effect. This agreement will be
construed and governed in accordance with the laws of the State of New York.

 

If you agree with the terms of this letter, please sign and return it within
(21) days of your receipt of this agreement. If this Agreement is not executed
by you after the expiration of twenty-one (21) days after your receipt, it will
be of no force and effect. You have the right to revoke this agreement by
delivering a written notice of revocation to us within seven (7) days of your
signing this agreement.

We wish you the best of luck in your future endeavors and thank you for your
contributions to the Company.

Very truly yours,

Chyron Corporation

 

 

/s/ Michael Wellesley-Wesley

By: Michael Wellesley-Wesley

CEO & President

 

ACCEPTED AND AGREED:

 

 

/s/ James M. Paul

James M. Paul

Date: 12 - 22 , 2003

